      Case 1:19-cv-02826-KBJ Document 38 Filed 11/14/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


      STATE OF CALIFORNIA, et al.,

                                        Plaintiffs,

             v.

                                                       Case No. 1:19-cv-02826-KBJ
      ELAINE L. CHAO, in her capacity as
      Secretary, United States Department of
      Transportation, et al.,

                                      Defendants.



                                NOTICE OF SERVICE

      Pursuant to the Court’s General Order and Guidelines Applicable to APA Cases,

see Dkt. No. 10, I hereby notify the Court that, via email, I served lead counsel for

Defendants in the above-captioned proceeding a copy of:

      1) Memorandum of Points and Authorities in Support of State Plaintiffs’

          Opposition to Motion to Dismiss; and

      2) Proposed Order.

Dated: November 14, 2019               /s/ M. Elaine Meckenstock
                                       M. ELAINE MECKENSTOCK
                                       Deputy Attorney General, CA SBN 268861
                                       1515 Clay St., 20th Floor
                                       Oakland, CA 94612
                                       (510) 879-0299
                                       Elaine.Meckenstock@doj.ca.gov
                                       Attorneys for the State of California, by and
                                       through Governor Gavin Newsom, the
                                       California Air Resources Board, and
                                       Attorney General Xavier Becerra


                                             1
